Dowling, J. (dissenting):
While the “ pay over ” rule has been often criticised, even as late as Cammann v. Bailey (210 N. Y. 33), where Chief Judge Cullen referred to it as having been productive of more litigation than any other rule as to the construction of wills, and as one which unsettles title to property, and has been fruitful of litigation and of contradictory decisions; still even he admitted that “ the rule has obtained so long that entire relief from it cannot be obtained except by legislative action.” I deem the rules laid down in Matter of Crane (164 N. Y. 71) not to have been modified or affected by any subsequent decisions. They were, first, “ Where the only words of gift are found in the direction to divide or pay at a future time, the gift is future, not immediate; contingent and not vested; ” and, second, “ Where the gift is of money and the direction to convert the estate is absolute, the legacy given to a class of *506persons vests in those who answer the description and are capable of taking at the time of the distribution. ” Here .the primary intention of the testatrix as to one-half of her residuary estate was to secure to Elizabeth Newton the benefit of the life estate therefrom. There is not a word indicative of any interest in, or purpose to care for, Mrs. Newton’s children until after her death. The first direction is to pay them the income from one-half share “ after her decease,” and until they attain majority, “ and as each of such children shall reach that age to pay over to him or her an equal proportionate part of the principal of such share and of the net accrued income thereof.” There are no words of gift used save to the executors. The direction to convert the realty into money is absolute. It will be found that where the “ pay over ” rule has been sought to be limited in its operation, the courts have done so in the effort to save an inheritance to children or their issue. To effect this end, any word that could be possibly interpreted as an expression of purpose to make a present gift was seized upon and made the basis of construing the gift as vested and not contingent. But no such question is presented here. Nor does the fact that if the gift is held to be contingent, the decedent must be held to have died intestate as to one-half of her residuary estate, present an argument for a contrary holding. For while the law does not favor intestacy, that condition must arise whenever the whole, or any part, of the residuary estate of a testator is to be disposed of upon a contingency which never arises. While courts can go very far in seeking to effectuate the will of a testator, it must be his expressed will which they aid in enforcing, and they cannot make a new will for him. For these reasons I believe the judgment appealed from should be reversed, and judgment entered in favor of appellants, decreeing the testatrix to have died intestate in respect to the fund in question, and that the corpus thereof be distributed among her next of kin.
Scott, J., concurred.
Judgment affirmed, with costs to those appearing in this court payable out of the estate.